Citation Nr: 0534982	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  78-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right knee puncture wound residuals. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left hand wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 1978 rating action that denied an increased 
(compensable) rating for right knee puncture wound residuals, 
and granted service connection and assigned an initial 
noncompensable rating for left hand wound residuals, 
effective November 21, 1977.  The veteran filed a Notice of 
Disagreement (NOD) in May 1978.  Because the claim with 
respect to the left hand involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
The RO issued a Statement of the Case (SOC) in June 1978, and 
the veteran filed a Substantive Appeal subsequently that 
month.  

In December 1978, the veteran testified during a hearing 
before Members of the Board (Veterans Law Judges) in 
Washington, D.C.; a transcript of the hearing is of record.

In February 1979, the Board remanded this matter to the RO 
for further development of the evidence and for due process 
development.

By rating action of May 1980, the RO increased the initial 
rating for left hand wound residuals to 10 percent, effective 
November 21, 1977.  Inasmuch as a rating higher than 10 
percent is available for the left hand disability, and the 
veteran is presumed to seek the maximum available benefit for 
it, the claim for a higher rating remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In April 1981, 
the RO issued a Supplemental SOC (SSOC) reflecting the RO's 
continued denial of an initial rating greater than 10 percent 
for the left hand..

In October 1981, the veteran testified during a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.

By rating action of October 2001, the RO denied service 
connection for right knee meniscectomy residuals as secondary 
to the service-connected right knee puncture wound residuals, 
as well as denied a temporary total rating under the 
provisions of 38 C.F.R. § 4.30.  The veteran filed a NOD in 
May 2002, and the RO issued a SSOC in August 2003.  In March 
2005, the Board remanded these issues to the RO for due 
process development, including issuance of a SOC, which the 
RO accomplished in August 2005; however, the veteran did not 
perfect his appeal by filing a Substantive Appeal.

In June and September 2004, the RO issued SSOCs on the issue 
of an increased (compensable) rating for right knee puncture 
wound residuals.  

In February 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

In March 2005, the RO remanded the issues on appeal to the RO 
for further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
RO continued the denial of the claims (as reflected in the 
August 2005 SSOC), and returned these matters to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran failed, without good cause, to report for an 
August 2005 VA examination scheduled in conjunction with his 
claim for an increased (compensable) rating for right knee 
puncture wound residuals.

3.  The veteran's only left hand wound residual is a 1-inch 
long, 125-inch wide, thick, hypertrophic, tender, rough, 
indurated, non-adherent, non-ulcerated scar along the web at 
the base of the thumb and 1st finger that restricted movement 
between the thumb and 1st finger on the most recent VA 
examination. 


CONCLUSIONS OF LAW

1.  Denial of the claim for an increased (compensable) rating 
for right knee puncture wound residuals, as a matter of law, 
is warranted.  38 C.F.R. § 3.655(b) (2005).

2.  The criteria for an initial rating in excess of 10 
percent for left hand wound residuals are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(as in effect prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him about what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the claim for an increased (compensable) 
rating for right knee puncture wound residuals, the veteran 
and his representative have been notified of the reasons for 
the denial of the claim, and afforded an opportunity to 
present evidence and argument in connection with it.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, that claim on appeal is being denied as a matter of 
law, and not on an evidentiary basis; hence, the duties to 
notify and assist imposed by the VCAA are not applicable to 
that matter.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of            
10 percent for left hand wound residuals on appeal has been 
accomplished.
 
Through the January 1978 RO letter, the February and June 
1978 rating actions, the June 1978 SOC, the August 1978, 
July, September, and December 1979, and March 1980 RO 
letters, the May 1980 rating action, the April 1981 SSOC, the 
September 1981 and February and July 1982 RO letters, the 
September 1982 rating action, the September and November 2000 
and January 2001 RO letters, the August 2003 SSOC, the 
December 2003 RO letter, the June 2004 SSOC, the September 
2004 rating action and SSOC, the October 2004 and May 2005 RO 
letters, the August 2005 SSOC, and the November 2005 RO 
letter, the veteran and his representative were variously 
notified of the legal authority governing entitlement to the 
benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection therewith.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the RO letters, SOCs, and SSOCs 
variously informed the veteran and his representative of what 
the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the May 2005 RO letter informed the appellant of 
the VCAA's requirements, and notified him that he could help 
with his claims by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter RO letter specifically notified the veteran to furnish 
any evidence that he had in his possession that pertained to 
his claims.  Accordingly, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant about 
what evidence, if any, will be obtained by him and what 
evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, RO documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the 1978 rating actions on 
appeal, inasmuch as the VCAA was not enacted until 2000.  
However, the Board finds that the lack of pre-adjudication 
notice in this appeal does not prejudice the veteran in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim for an initial rating in 
excess of          10 percent for left hand wound residuals 
was fully developed and readjudicated after notice was 
provided.  As indicated above, the rating actions on appeal, 
numerous RO letters, the SOC, and SSOCs issued between 1978 
and 2005 have repeatedly explained to the veteran what was 
needed to substantiate his claims.  As a result of RO 
development and the Board's remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claims in August 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished, and that no further action is needed 
to satisfy the duty to assist.  The RO, on its own 
initiative, as well as pursuant to the Board's remands, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining all available post-service VA 
medical records.  Transcripts of the veteran's December 1978 
Board and October 1981 RO hearings have been associated with 
the record, and the testimony considered in adjudicating 
these claims.  In July 2005, the Social Security 
Administration notified the RO that medical records of the 
veteran sought from that agency were unavailable, inasmuch as 
they had been destroyed.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional, existing pertinent 
evidence that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim for an initial 
rating in excess of 10 percent for left hand wound residuals 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  An Increased (Compensable) Rating for Right Knee 
Puncture
Wound Residuals

The basic facts with respect to this issue are not in 
dispute.  In March 2005, the Board remanded this matter to 
the RO for further development of the evidence, to include 
scheduling the veteran for a VA examination to obtain medical 
information as to whether it was possible to distinguish 
impairment from the service-connected right knee puncture 
wound residuals from impairment from or residuals of a non-
service-connected right knee meniscectomy.  In the remand, 
the Board also specifically notified the veteran that failure 
to report for any scheduled VA examination, without good 
cause, would result in denial of his claim for increase, 
citing 38 C.F.R. § 3.655(b).  

By letter of early August 2005, a VA Medical Center (VAMC) 
notified the veteran at his correct address of record of a VA 
examination that had been scheduled for him for a date in 
mid-August, and instructed him to telephone a specified 
number if he was unable to keep the appointment.  The veteran 
failed to report for the examination, and the claims file 
contains no evidence that the VAMC's letter was returned to 
the RO by the Post Office as undeliverable, or that the 
veteran had telephoned to notify the VAMC that he was unable 
to report for the examination.  

The August 2005 SSOC again specifically notified the veteran 
of the provisions of 38 C.F.R. § 3.655(b) regarding the 
consequences of failure to report for a VA examination: when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and the claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  

The pertinent legal authority governing this matter is clear 
and specific, and the Board is bound by it.  As, on these 
facts, the veteran failed, without good cause, to report for 
a VA examination scheduled in conjunction with his claim for 
increase, and entitlement to that benefit could not be 
established without a current examination, the claim must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  An Initial Rating in Excess of 10 Percent for Left Hand 
Wound Residuals

Under the applicable criteria, disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which assigns ratings based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Historically, by rating action of February 1978, the RO 
granted service connection and assigned an initial 
noncompensable rating for left hand wound residuals, 
effective November 21, 1977.  The initial rating was assigned 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7805.  By rating action of May 1980, the RO increased 
the initial rating to 10 percent under DC 7804 for the left 
hand wound residuals, now characterized as a scar along the 
interdigital web between the 1st and 2nd fingers of the left 
hand, effective November 21, 1977.

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, to include scars, as set forth in 
38 C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  Under 38 
U.S.C.A. § 5110(g), the retroactive reach of the revised 
regulation can be no earlier than the effective date of that 
change.  

As the RO has considered both the former and revised 
applicable criteria for rating the veteran's scar, and 
furnished him notice of the revised criteria (as reflected in 
the August 2003 SSOC), there is no due process bar to the 
Board also considering the former and revised applicable 
criteria.  To give the veteran every consideration in 
connection with this claim, the Board will consider all 
potentially applicable rating criteria for evaluating the 
veteran's disability.

Under the criteria of former DC 7803 (as in effect prior to 
August 30, 2002), superficial scars that are poorly 
nourished, with repeated ulceration, warrant a       10 
percent rating.  10 percent is the only rating assignable 
under former DC 7803.  

Under the criteria of former DC 7804 (as in effect prior to 
August 30, 2002), superficial scars that are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  10 percent is the only rating assignable under 
former DC 7804.

Under the criteria of former DC 7805 (as in effect prior to 
August 30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part that they 
affect.

Under the criteria of revised DC 7801 (as in effect since 
August 30, 2002), scars that involve an area other than the 
head, face, or neck that are deep or that cause limited 
motion, with an area or areas exceeding 6 square inches (38.7 
sq. cm.), warrant a 10 percent rating.  A 20 percent rating 
requires an area or areas exceeding 12 square inches (77.4 
sq. cm.).  A 30 percent rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40 percent 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.).  A deep scar is one associated with underlying 
soft tissue damage.

Under the criteria of revised DC 7802 (as in effect since 
August 30, 2002), scars that involve an area other than the 
head, face, or neck that are superficial and that do not 
cause limited motion, but involve an area of 144 square 
inches (929 sq. cm. or greater, warrant a 10 percent rating.  
10 percent is the only rating assignable under revised DC 
7802.

Under the criteria of revised DC 7803 (as in effect since 
August 30, 2002), superficial scars that are unstable warrant 
a 10 percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.           10 percent is the 
only rating assignable under revised DC 7803.

Under the criteria of revised DC 7804 (as in effect since 
August 30, 2002), superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  10 
percent is the only rating assignable under revised DC 7804.

Under the criteria of revised DC 7805 (effective since August 
30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part that they 
affect.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial rating in excess of 
10 percent for the veteran's scar along the interdigital web 
between the 1st and 2nd fingers of the left hand is not 
warranted under either the former or revised applicable 
criteria.  

Turning first to the former criteria for rating scars, the 
Board notes that the veteran has already been assigned an 
initial evaluation commensurate with the maximum            
10 percent rating available under former DCs 7803 and 7804; 
hence, there is no basis for further consideration of those 
DCs. 

The Board also finds that, since August 30, 2002, an initial 
rating in excess of       10 percent is not warranted under 
any of the revised criteria for rating scars.  

There  is no basis for an initial rating greater than 10 
percent under the revised criteria of DC 7801, as numerous VA 
outpatient records through 2004 show no evidence that the 
veteran's scar along the interdigital web between the 1st and       
2nd fingers of the left hand involves an area exceeding 12 
square inches (77.4 sq. cm.) required for a 20 percent 
rating.  

The veteran has already been assigned an initial evaluation 
commensurate with the maximum 10 percent rating available 
under revised DCs 7802, 7803, and 7804; hence, there is no 
basis for further consideration of those DCs. 

Further, a higher initial rating under either former or 
revised DC 7805 on the basis of any related limitation of 
function of the body part that the scar affects is not 
warranted.  During the 1978 Board hearing, the veteran 
testified that the left hand scar was a result of a self-
inflicted stab wound.  The medical evidence of record shows 
minimal overall functional impairment of the veteran's left 
hand resulting from the scar, as evidenced by March 1980 VA 
examination findings showing the extremities to be within 
normal limits; April 1980 VA examination findings showing a 
2.5 cm. well-healed, tender, and non-adherent laceration scar 
along the web between the 1st and 2nd fingers; and September 
1982 VA examination findings showing a 1-inch long, .125-inch 
wide, thick, hypertrophic, tender, rough, indurated scar 
along the web at the base of the thumb and 1st finger that 
was non-adherent, without ulceration, and restricted movement 
between the thumb and 1st finger.  Thus, no higher rating is 
warranted on this basis.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation under any other 
provision of the rating schedule. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the veteran's disability 
pursuant to Fenderson; that the claim for a higher initial 
rating for left hand wound residuals is not warranted under 
any pertinent provision of the rating schedule; and that the 
claim must, thus, be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An increased (compensable) rating for right knee puncture 
wound residuals is denied.

An initial rating in excess of 10 percent for left hand wound 
residuals is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


